DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  
(a) 	in line 7, “a first dropout” is not properly defined, and should be amended to “a first signal dropout” to coincide with “a second signal dropout” in line 9; 
(b)	Similarly, in line 8, “the first dropout” should be amended to “the first signal dropout”; and 
(c)	in line 10, “a present noise filtered signal, based on” is a typographical/grammatical error, and should be amended to “a present noise filtered signal[[,]] based on”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more.
Step 1 of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.03):
Claims 1-10 are directed to a “device”, which describes one of the four statutory categories of patentable subject matter, i.e. a machine.  Claims 11-20 are directed to a 
Step 2A of the Revised Patent Subject Matter Eligibility Guidance (see MPEP 2106.04 and the 2019 Revised Patent Subject Matter Eligibility Guidance, FR Vol. 84, No. 4, 07 January 2019): 
Claim(s) 1-20, recite the following mental process:
determine that a first dropout for the plurality of signals is present; 
store a time for the first dropout, and a previous dropout compensated signal; 
determine that a second signal dropout for the plurality of signals is present; 
determine a present noise filtered signal, based on the plurality of signals; 
determine whether a preset time period has elapsed since the first dropout; 
determine whether the preset time period has elapsed;
when the preset time period has elapsed, generate a first dropout compensated signal based on the present noise filtered signal; and
when the preset time period has not elapsed, generate a second dropout compensated signal based on a transition using the previous dropout compensated signal and the present noise filtered signal

This judicial exception is not integrated into a practical application because the additional limitations of “receive a plurality of signals corresponding to a monitored analyte level from an in vivo analyte sensor” in claim 1, and “an in vivo analyte sensor to generate a plurality of signals corresponding to a monitored analyte level” and “receive a plurality of signals corresponding to a monitored analyte level from the in vivo analyte sensor” in claim 11, add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the mental process.  Furthermore, “a processor; and a memory, the memory storing instructions which, when executed by the processor, cause the processor to:” in claim 1, and “a receiving device, the receiving device 
Step 2B of the Patent Subject Matter Eligibility Guidance (see MPEP 2106.05):
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered separately and in combination. 
Analyzing the additional claim limitations individually, the additional limitations that are not directed to the mental process are “receive a plurality of signals corresponding to a monitored analyte level from an in vivo analyte sensor” in claim 1, and “an in vivo analyte sensor to generate a plurality of signals corresponding to a monitored analyte level” and “receive a plurality of signals corresponding to a monitored analyte level from the in vivo analyte sensor” in claim 11.  Such limitations are conventional and routine in the art (the prior of record is replete with disclosing this feature, for example, Fox et al., U.S. Patent Application Publication No. 2003/0125612 A1, teaches, in para. [0043], an in vivo analyte sensor (“sensor set”) 102 to generate a plurality of signals corresponding to a monitored analyte level and receiving a plurality of signals corresponding to a monitored analyte level from the in vivo analyte sensor 102), and add insignificant pre-solution activity to the abstract idea that merely collects data to be used by the abstract idea.
The limitations “a processor; and a memory, the memory storing instructions which, when executed by the processor, cause the processor to:” in claim 1, and “a receiving device, the receiving device comprising one or more processors, and a 
The additional limitations of dependent claims 2-10 and 12-20 are merely directed to and further narrow the scope of the mental process or further narrow the scope of the additional limitations that do not integrate the mental process into a practical application or are not significantly more than the mental process.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide computer implementation of the abstract idea using collected data without: improvement to the functioning of a computer or to any other technology or technical field; applying the mental process with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; applying or using the mental process in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment; or adding a specific limitation other than what is well-understood, routine, conventional activity in the field.  
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 11 recite the limitation “a previous dropout compensated signal” in line 8 and line 10, respectively.  However, the claims do not previously define a dropout compensated signal that was generated.  Thus, it is not clear whether this signal is the first dropout compensated signal, and it is not clear where this dropout compensated signal came from. Note that claim 1, line 16, and claim 4, line 3, refer to the “previous dropout compensated signal”.
	Claims 1 and 11 recite the limitations “determine that a first dropout for the plurality of signals is present” and “determine that a second signal dropout for a plurality of signals is present”, and then “determine whether a preset time period has elapsed since the first dropout”.  Based on these recitations, it is not clear whether the limitation “determine whether a preset time period has elapsed since the first dropout” is dependent on the limitations “determine that a first dropout for the plurality of signals is present” and “determine that a second signal dropout for a the plurality of signals is when the first signal dropout is present and the second signal dropout is present, determine whether a preset time period has elapsedbetween the first signal dropout to the second signal dropout”.
	Claims 1 and 11 recite the limitations “determine whether a preset time period has elapsed since the first dropout” and “determine whether the preset time period has elapsed”.  These two limitations are similarly recited and appear to cover the same feature. Examiner suggests deleting “determine whether the preset time period has elapsed”.
	Claims 2-10 and 12-20 are rejected due to their dependencies, either directly or indirectly, to claims 1 and 11, respectively.
Claim 1 recites “receive a plurality of signals corresponding to a monitored analyte level from an in vivo analyte sensor”, in which the “in vivo analyte sensor” is not positively claimed as part of the claimed invention and recited as an extraneous structural element.  But, claims 2 and 6-10 further limits the “in vivo analyte sensor”.  Thus, it is not clear whether the “in vivo analyte sensor” is part of the claimed invention or merely an extraneous structural element to the claimed invention.  
As to claims 2 and 6-10, if the “in vivo analyte sensor” is an extraneous structural element to the claimed invention, then claims 2 and 6-10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends because the 
	Claims 5 and 15 recite the limitation “a display to output the first dropout compensated signal and the second dropout compensated signal”.  However, claims 1 and 11 do not determine both “the first dropout compensated signal and the second dropout compensated signal” together, and instead, determines these signals in separate scenarios, i.e. either “when the preset time period has elapsed” or “when the preset time period has not elapsed”, respectively.
Allowable Subject Matter
7.	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office Action.
8.	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office Action.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
As to Claims 1-20, the closest prior references to the claimed subject matter are discussed below.
Desai et al., U.S. Patent Application Publication No. 2003/0050546 A1 (“Desai”), teaches the following:
receive a plurality of signals corresponding to a monitored analyte level from the in vivo analyte sensor (“single sensor”) (see “Another ” in para. [0154]);
 determine a present noise filtered signal (“intervening analyte-related signal” or “subsequent analyte-related signal”), based on the plurality of signals (see “In the interpolation aspect, a previous analyte-related signal and a subsequent analyte-related signal are used to estimate the intervening analyte-related signal. Further, one or more previous analyte-related signals, and/or one or more subsequent analyte-related signals may also be employed for interpolation. In the extrapolation aspect, two previous analyte-related signals are used to estimate a subsequent analyte-related signal. Further, two or more previous analyte-related signals may also be employed for extrapolation.” in para. [0161]);
generate a first dropout compensated signal (“rolling analyte measurement values”) based on the present noise filtered signal (see “Missing or error-associated signals in the series of analyte-related signals obtained from the analyte monitoring device may be estimated using interpolation before mathematically computing rolling analyte measurement values. Such missing or error-associated signals may also be estimated using extrapolation before mathematically computing rolling analyte measurement values.” in para. [0158]; and see “One embodiment of this second aspect of the present invention includes a method of replacing unusable analyte-related signals when employing an analyte monitoring device to measure an analyte amount or concentration in a subject. A series of analyte-related signals, obtained from the analyte monitoring device over time, is provided wherein each analyte-related signal is related to the amount or concentration of analyte in the subject. An unusable analyte-related signal is replaced with an estimated signal, for example, by either:” in para. [0162]).

Steil et al., U.S. Patent Application Publication No. 2003/013016 A1 (“Steil”), teaches the following:
In particular embodiments, the digital sensor values Dsig are passed through a pre-filter 400 and then a filter 402 before they are passed to the transmitter 70, as shown in FIG. 16. The filters are used to detect and minimize the effects of anomalous digital sensor values Dsig. Some causes of anomalous digital sensor values Dsig may include temporary signal transients caused by sensor separation from the subcutaneous tissue, sensor noise, power supply noise, temporary disconnects or shorts, and the like. In particular embodiments, each individual digital sensor value Dsig is compared to maximum and minimum value-thresholds. In other particular embodiments, the differences between consecutive pairs of digital sensor values Dsig are compared with rate-of-change-thresholds for increasing or decreasing values.” in para. [0243]).

However, neither Steil, Desai, nor the prior art of record teach the device of base claim 1, and the system of base claim 11, including the following, in combination with the other limitations of the base claims 1 and 11, respectively:
determine that a first dropout for the plurality of signals is present; 
store a time for the first dropout, and a previous dropout compensated signal; 
determine that a second signal dropout for the plurality of signals is present; 
determine a present noise filtered signal, based on the plurality of signals; 
determine whether a preset time period has elapsed since the first dropout; 
determine whether the preset time period has elapsed;
when the preset time period has elapsed, generate a first dropout compensated signal based on the present noise filtered signal; and
when the preset time period has not elapsed, generate a second dropout compensated signal based on a transition using the previous dropout compensated signal and the present noise filtered signal.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        01/28/2021